ORDER DISMISSING APPEALThis is a pro se appeal from a district court decision vacating and closing an appeal from the justice court decision. Eighth Judicial District Court, Clark County; David M. Jones, Judge.Our review of the documents submitted to this court pursuant to NRAP 3(g) reveals several jurisdictional defects. Specifically, the notice of appeal appears to be prematurely filed, before the entry of a final written judgment, and is therefore of no effect. See NRAP 4(a)(1) ; Rust v. Clark Cty. School District , 103 Nev. 686, 747 P.2d 1380 (1987). In addition, the district courts have final appellate jurisdiction over cases arising in the justice courts. Nev. Const. art. 6, § 6 ; see also Waugh v. Casazza, 85 Nev. 520, 521, 458 P.2d 359, 360 (1969). Accordingly, we conclude that we lack jurisdiction over this appeal, and we thereforeORDER this appeal DISMISSED.